Citation Nr: 1524054	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-20 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for myocardial infarction, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 1995 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2012 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska denied service connection for the claimed myocardial infarction.  

In September 2014, the Veteran testified before the undersigned at the RO in Lincoln, Nebraska.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.


FINDING OF FACT

The Veteran does not have a current heart disability, to include a myocardial infarction, or any residuals stemming from or associated with, a myocardial infarction.  


CONCLUSION OF LAW

The Veteran does not have a current heart disability, to include any residuals of a myocardial infarction, that is the result of disease or injury incurred in or aggravated during active military service, or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to render a decision has been accomplished.  In this respect, through the June 2012 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the above-referenced notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned notice letter.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the June 2012 letter provided the Veteran with notice regarding the elements required to substantiate a claim based on secondary service connection.  

The Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim addressed herein.  All available service treatment records as well as all VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim. Indeed, records of the Veteran's post-service treatment through the VA Nebraska-Western Iowa Healthcare System, through various private treatment facilities, including the Great Plains Regional Medical Center, and with various private physicians, have been associated with the claims file and were reviewed by the RO in connection with the Veteran's claim.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  In addition, the Veteran testified before the Board in September 2012.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination in connection to the claimed heart disorder was performed in July 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was adequate, as it was predicated on a review of the Veteran's medical records, an interview and evaluation of the Veteran and a discussion of his medical history.  The opinion considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4).   

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) evidence of the current disability; (2) evidence of the in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).  Subsection (a) also refers to "each disabling condition . . . for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic diseases, including myocarditis and cardiovascular-renal disease, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present appeal, the Veteran contends that his heart condition is secondary to his service-connected left lower extremity cellulitis with stasis dermatitis.  Specifically, the Veteran asserts that he developed allergic reaction to medication he was given for a flare-up of his cellulitis, which caused him to go into anaphylactic shock and suffer a myocardial infarction as a result.  See September 2014 Hearing Transcript, pp. 4-5.  

The service treatment records reflect that the Veteran was seen at the military clinic on a number of occasions with complaints of chest pain.  A summary of care abstract dated in March 1998 reflects that the Veteran had been experiencing chest pain.  Indeed, a clinical report generated at the Naval Medical Center (NMC), and dated on July 4, 1999, reflects that the Veteran presented with complaints of a "sub sternal - 'duel' pressure-like pain" that began while he was watching television.  The Veteran noted that he had experienced similar symptoms two to three times in the past month that were not related to increased activity on his part, and this most recent episode was the worst one yet.  Results from the EKG were shown to be normal, and report of the chest x-ray was negative for any abnormalities.  The Veteran was assessed with having chest pain of unknown etiology, with a very low probability for cardiac care.  It was further noted that the Veteran was currently pain free, and it was possible that he may have experienced a panic attack.  

The Veteran was seen at the NMC several days later with complaints of a sudden pressure-like sensation near and around his chest which lasted four hours in duration until he was given Nitroglycerin (NTG) tablets in the Emergency room.  According to the Veteran, his symptoms included shortness of breath, sweating, lightheadedness and a tingling sensation in his right hand, as well as numbness and tremors in both hands.  His ER evaluation was negative for a heart attack.  When providing his medical history, the Veteran stated that he experienced similar symptoms earlier in the week, and described ongoing chest pressure and discomfort several days prior, as well as worsening pain several days afterwards which left him unable to breathe.  He was taken to the Emergency Room at Riverside Hospital, where he received 3 NTG tablets, and placed on an intravenous lines, which combined together helped relieve his pain.  It was further noted that his cardiac enzymes and electrocardiogram (EKG) results were absent any abnormalities.  After conducting a physical evaluation of the Veteran, the treatment provider assessed the Veteran with chest pain, rule out angina pectoris, rule out hiatal hernia, and rule out "GB disease."  Results from the stress test were shown to be negative, and the medical examiner wrote that he suspected the Veteran's symptoms were attributed to gastroesophageal reflux disease (GERD) and esophagitis.  

A subsequent clinical record from the Cardiology Clinic at NMC reflects that the Veteran had experienced two prior episodes of chest pressure, and currently experienced difficulty taking a deep breath.  His ECG results were negative for abnormalities, and there were no signs of congestive heart failure, or syncope.  According to the Veteran, the pressure in his chest coincided with his meals.  The Veteran was assessed with having non-cardiac chest pain, but was still found fit for full duty.  In a January 2001 health record, upon providing his medical history, the Veteran stated that he had been seeing a physician on a regular basis for chest pain for the last one and one-half years.  It was noted that his exercise stress test and cardiology evaluations were negative for abnormalities.  The Veteran described the pain as a "sharp, pressure" type sensation with occasional burning.  He also reported to have reflux type symptoms in his throat at night while sleeping, and noted that the symptoms were partially relieved with antacids, H2 blockers, and proton-pump inhibitors.  The remainder of the Veteran's service treatment records is relatively clear for any additional complaints or reports of chest pain.  

The evidence clearly shows the Veteran's complaints of chest pain during his period of service.  However, the weight of the evidence demonstrates that during the Veteran's service there was no combination of manifestations sufficient to identify a heart disability so as to establish chronicity of such claimed disorder during service.  38 C.F.R. § 3.303(b).  Although the service treatment records reflect complaints of chest pain, discomfort, and shortness of breath throughout his period of service, these symptoms appear to have resolved prior to his separation from service, as there was no actual clinical finding of a heart disability.  Thus, while the Veteran underwent episodes of chest pain while on active duty service, the service treatment records do not reflect findings of a chronic heart disability.  Moreover, the Veteran primarily contends that he has a heart condition that is secondary to his cellulitis in the left lower extremity.

The record reflects that the Veteran is currently service-connected for cellulitis in the left lower extremity, and has been receiving ongoing treatment and medication for this disorder.  

Turning to the post-service treatment records, hospital records from Great Plains Regional Medical Center, and dated in June 2012, reflect that the Veteran was admitted to the Emergency Room on June 6, 2012, with complaints of recurrent left lower extremity pain, along with signs of a fever and generalized aches.  The hospital records reflect that shortly after being given an infusion of Avelox followed by the medication Rocephin for his left lower extremity cellulitis, the Veteran began complaining of chest pain, and severe shortness of breath.  A summary of the report reflects that soon after being given the medication, the Veteran became tachycardic and hypoxic, and was treated for an anaphylactic reaction.  A CT angiogram of the chest revealed increased interstitial markings with consolidation bilaterally, in the right more so than the left.  The Veteran also underwent an echocardiogram (EKG), the results of which reflected a left ventricular (LV) function that was preserved with an estimated ejection fraction of 55 percent, trace mitral and tricuspid regurgitation, and no clinically significant pericardial effusion.  The discharge form (dated on June 12, 2012) reflects that he was predominantly treated for severe anaphylactic reaction with severe sepsis secondary to probable pneumonia and cellulitis.  The Veteran was discharged with multiple diagnoses including severe anaphylactic reaction that had resolved; severe sepsis, resolved; acute respiratory failure requiring mechanical intubation followed by extubation; and Non-ST elevation myocardial infarction, stable.  The Veteran underwent a cardiac scan stress test on June 18, 2012, during which time he exercised on the treadmill for seven minutes, and achieved 7 metabolic equivalents of workload.  The resting heart rate was 66 beats per minute, and the maximum heart rate was 150 beats per minutes, which was the equivalent to 85 percent of the maximum predicted heart rate.  The resting EKG showed sinus rhythm without significant abnormalities, and at peak stress, it was noted that the Veteran developed sinus tachycardia, with nonspecific inferolateral ST-T abnormalities.  Results from this stress test showed the myocardial perfusion imaging to be normal with no signs of ischemia, and the left ventricular systolic function was also shown to be normal with an ejection fraction of 70 percent.  The Veteran was admitted for complaints of chest pain once again on June 24, 2012, but the EKG results revealed normal LV function.  In the discharge report, the physician determined that the Veteran's chest pain was atypical, lasted for more than an hour and subsided after being given nitroglycerin and Ativan.  After reviewing his EKJ and stress test results the week before which were negative for findings of ischemia, the physician determined that medical therapy was the way to go, and the Veteran's chest pain was most likely noncardiac.  

The Veteran was afforded a VA examination in connection to his claimed heart condition in July 2012.  Based on his discussion with, and evaluation of the Veteran, as well as his review of the medical records, the VA examiner determined that the Veteran had been diagnosed with having an acute, subacute, or old myocardial infarction.  The examiner acknowledged the Veteran's service treatment records for the period from 1999 and 2001, which reflected recurrent symptoms and complaints of chest pain, for which he was evaluated during active duty, and noted that cardiac evaluations from this time frame were negative for any cardiac etiology or heart disease.  The examiner further noted that the Veteran had recurrent issues of cellulitis involving the left lower extremities, and had received outpatient treatment, including antibiotics, for his left lower extremity cellulitis flare-ups.  The examiner took note of the June 2012 medical records referenced above, which documented the Veteran's anaphylactic reaction after being given Avelox and Rocephin, and reflected multiple diagnoses at discharge, one of which included "non-ST wave elevation myocardial infarction."  After reviewing the remainder of the June 2012 treatment records issued from Great Plains Regional Medical Center, the examiner observed that presently, the Veteran did not report any chest pain requiring any nitroglycerin tablets, nor any symptoms of syncope, dizziness, significant fatigue, dyspnea on exertion, or angina-type symptoms.  The examiner acknowledged the earlier treadmill test which reflected a workload of 7 METs, but noted that at present and based on his interviews, the Veteran would be able to achieve higher metabolic workloads, and was limited primarily by some deconditioning, obesity, and pain in his left leg associated with the stasis dermatitis and cellulitis.  The examiner noted no evidence reflecting a history of underlying coronary artery disease or other coronary ischemic cardiac disease prior to his hospitalization from June 6 to 12, 2012.  According to the examiner, presently, based on the current exercise treadmill testing with Cardiolite perfusion scanning, there was no current evidence of ischemic heart disease.  The examiner further determined that the non-ST wave elevated myocardial infarction diagnosed, "essentially, chemically by way of increasing cardiac enzymes during hospitalization would be considered an ischemic event likely due to increased workload and over stress of the heart during a time of anaphylaxis and significant hypotension."  

Based on his review of the claims file, as well as his discussion with, and evaluation of the Veteran, the examiner determined that the Veteran did suffer a cardiac event that is due to or a result of treatment for his service-connected left lower extremity condition.  According to the examiner, the Veteran did not have any evidence of a coronary condition or cardiac disease prior to his hospital admission in June 2012, and he did suffer a non-ST wave elevated myocardial infarction diagnosed by way of a cardiac enzyme increase while being hospitalized for treatment for his left lower extremity condition.  The examiner determined that the Veteran would not have suffered a non-ST wave elevated myocardial infarction were it not for the fact that he received antibiotics for treatment of his service-connected left lower extremity cellulitis, thereby causing the anaphylactic reaction.  According to the examiner, at present, the Veteran was not demonstrating any specific or significant residuals of a cardiac condition related to the non-ST wave elevated myocardial infarction that he suffered during his June 2012 hospitalization.  The examiner determined that the cardiac event appeared to have been an acute episode precipitated by the anaphylactic shock due to the administration of the antibiotics, and there was no permanent myocardial damage or underlying cardiac disease, residuals, or sequelae of a cardiac condition due to, or a result of, the Veteran's service-connected left lower extremity condition or treatment thereof.  

The record reflects that the Veteran presented at Great Plains Regional Medical Center once again in March 2013 with complaints of chest pain.  However, according to the treatment provider, these complaints were related to stress and severe anxiety regarding his recent uncle's death.  An x-ray of the chest was negative for acute cardiopulmonary disease, and results from the EKG were negative for an acute process or ischemia, and were shown to be normal with a sinus rhythm that was within normal limits.  The Veteran was assessed with having chest pain that was most likely atypical.  VA treatment records dated in March 2013 also reflect a primary diagnosis of chest pain.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a heart condition, to include a myocardial infarction.  With regard to this claim, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Here, the greater weight of the evidence points to the Veteran not having any form of heart disease.  The Board notes that none of the more recent treatment providers, to include the July 2012 VA examiner, have identified a current disease associated with the heart, and review of the post-service treatment records following the June 2012 hospitalization are completely absent for a clear and definitive diagnosis pertaining to the heart.  Although the Veteran was treated for chest pain in service, he was never diagnosed with a heart condition, and cardiac evaluations during this time were absent for a diagnosis of a heart disability.  Moreover, the July 2012 examination report includes a physical examination of the Veteran, a review of the Veteran's claims file, to include the more recent EKG and chest x-ray findings, and a concrete opinion concerning whether the Veteran had a current cardiac disability.  The VA examiner noted that the Veteran was seen and treated for chest pain on numerous occasions in service, but found that cardiac evaluations during this time period were absent for any cardiac etiology or heart disease.  The VA examiner also acknowledged the Veteran's myocardial infarction in June 2012, and associated this occurrence with the anaphylactic reaction precipitated by the combination of medication administered to the Veteran for his left lower extremity cellulitis.  However, based on his review of the more recent post-service treatment records, as well as his evaluation of the Veteran, the VA examiner determined that the Veteran did not demonstrate any specific or significant residuals of a cardiac condition related to the myocardial infarction he experienced during his June 2012 hospitalization.  The examiner characterized the June 2012 myocardial infarction as an acute episode brought about by the anaphylactic reaction to the antibiotics, and found there to be no permanent myocardial damage or underlying cardiac disease, residuals, or sequelae of a cardiac condition resulting from the Veteran's service connected disability.  In reaching this conclusion, the VA examiner relied on the service treatment records, the June 2012 hospital reports, to include the June 18, 2012 stress test findings, and the physical examination findings, all of which were absent any clinical findings that would establish a diagnosis of a heart disability.  

As noted above, the Veteran underwent a stress test soon after his myocardial infarction, the results of which revealed normal myocardial perfusion imaging, and normal left ventricular systolic function with an ejection fraction of 70 percent.  Also, while the Veteran was admitted to Great Plains Regional Medical Center once again in March 2013, the diagnostic tests associated with this time period were shown to be normal and clear for any abnormalities.  As discussed above, the EKG was shown to be normal and absent any signs of ischemia and the chest x-ray was clear for signs of acute disease.  He was assessed with chest pain, but this was attributed to stress he was experiencing in his personal life.  The remainder of the Veteran's VA treatment records issued from the VAMC in Omaha, Nebraska is predominantly negative for any mention or complaints of chest pain.  Although the Veteran did report chest pain during a February 2015 VA treatment visit, he was not diagnosed with any type of cardiac condition during this treatment visit, and he denied experiencing any chest pain during subsequent VA treatment visits.  Moreover, any complaints of ongoing chest pain and discomfort, as well as assessment of chest pain, do not equate to underlying disease.  In other words, pain itself is not a disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board has considered the Veteran's assertions that he has a cardiac disability that is related to his service-connected cellulitis of the left lower extremity.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of this claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as shortness of breath or chest pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In this case, the Board acknowledges the fact that the Veteran did experience a myocardial infarction as a result of his service-connected left lower extremity cellulitis.  However, this occurrence was shown to be acute and transitory in nature, and appears to have resolved prior to, and by the time the Veteran filed his claim for service connection for this disorder in late June 2012.  The evidence of record following the June 2012 myocardial infarction does not show the Veteran to have any type of heart/cardiac disability, nor any residuals as a result of June 2012 myocardial infarction.  Indeed, the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  From the time the Veteran filed his claim in late June 2012, the medical evidence of record has been negative for a definitive diagnosis of a cardiac disability and/or residuals stemming from the Veteran's myocardial infarction.  

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disability, to include a myocardial infarction, or residuals of a myocardial infarction.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, the Board concludes that service connection for a heart disability, to include a myocardial infarction, is not warranted.  In reaching this conclusion, the Board acknowledges that the Veteran has been found to be credible with respect to his assertions and complaints, and sympathizes with him regarding his claim.  It should be noted that if ever in the future the Veteran does develop, or is shown to have a diagnosis of a cardiac disability, he still has an opportunity to file a new claim for service connection for this disorder.  


ORDER

Entitlement to service connection for a heart disability, to include a myocardial infarction or any residuals of a myocardial infarction, is denied.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


